Exhibit 10.1

COVETRUS, INC. 2019 OMNIBUS INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of [•] (the
“Date of Grant”), is delivered by Covetrus, Inc. (the “Company”) to [•] (the
“Participant”).

RECITALS

The Covetrus, Inc. 2019 Omnibus Incentive Compensation Plan (the “Plan”)
provides for the grant of restricted stock units in accordance with the terms
and conditions of the Plan. The Committee has decided to make this grant of
restricted stock units as an inducement for the Participant to promote the best
interests of the Company and its stockholders. This Agreement is made pursuant
to the Plan and is subject in its entirety to all applicable provisions of the
Plan. Capitalized terms used herein and not otherwise defined will have the
meanings set forth in the Plan.

1. Grant of Stock Units. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants the Participant [•]
restricted stock units, subject to the restrictions set forth below and in the
Plan (the “Stock Units”). Each Stock Unit represents the right of the
Participant to receive a share of common stock of the Company (“Company Stock”),
an amount of cash based on the value of a share of Company Stock, or any
combination of the foregoing, as determined by the Committee, if and when the
specified conditions are met in Section 3 below, and on the applicable payment
date set forth in Section 5 below.

2. Stock Unit Account. Stock Units represent hypothetical shares of Company
Stock, and not actual shares of stock. The Company shall establish and maintain
a Stock Unit account, as a bookkeeping account on its records, for the
Participant and shall record in such account the number of Stock Units granted
to the Participant. No shares of Company Stock shall be issued to the
Participant at the time the grant is made, and the Participant shall not be, and
shall not have any of the rights or privileges of, a stockholder of the Company
with respect to any Stock Units recorded in the Stock Unit account. The
Participant shall not have any interest in any fund or specific assets of the
Company by reason of this award or the Stock Unit account established for the
Participant.

3. Vesting.

(a) Subject to the terms of this Section 3, the Stock Units shall become vested
according to the following schedule (each, a “Vesting Date”), provided that the
Participant continues to be employed by, or provide service to, the Employer
from the Date of Grant until the applicable Vesting Date:

 

   Vesting Date                                Number of Vested Stock Units   
  

 

     

 

     

 

     

 

     

 

     

 

  

 



--------------------------------------------------------------------------------

(b) The vesting of the Stock Units shall be cumulative, but shall not exceed
100% of the Stock Units. If the foregoing schedule would produce fractional
Stock Units, the number of Stock Units that vest shall be rounded down to the
nearest whole Stock Unit and the fractional Stock Units will be accumulated so
that the resulting whole Stock Units will be included in the number of Stock
Units that become vested on the last Vesting Date.

(c) Notwithstanding Section 3(a) above, the Stock Units shall vest on a
pro-rated basis upon the Participant’s termination of employment or service on
account of Retirement (as defined below). For purposes of this Section 3(c), the
term “Retirement” shall mean termination of employment or service with the
Employer (other than for Cause (as defined in the Plan)) after the Participant
has attained age (minimum 55) plus years of service with the Company and its
subsidiaries (minimum 10 years of service) equal or exceeding 70. For purposes
of determining the age and service requirement under this Section 3(c), the
Participant’s age shall be determined by the Participant’s most recent birthday,
and the Participant’s years of service shall be determined by the number of
years measured following the Effective Date until the Participant’s most recent
employment anniversary with the Company and its subsidiaries. For purposes of
this Section 3(c), vesting on a pro-rated basis shall be calculated by
multiplying the number of Stock Units set forth under Section 1 by a fraction,
the numerator of which is the number of days from the Date of Grant to the date
of the Participant’s Retirement, and the denominator of which is [1,095].

(d) Except as otherwise provided in a written employment agreement or severance
agreement entered into by and between the Participant and the Employer, in the
event of a Change of Control before all of the Stock Units vest in accordance
with Section 3(a) above, the provisions of the Plan applicable to a Change of
Control shall apply to the Stock Units, and, in the event of a Change of
Control, the Committee may take such actions with respect to the vesting of the
Stock Units as it deems appropriate pursuant to the Plan.

4. Termination of Stock Units. Except as set forth in this Agreement, if the
Participant ceases to be employed by, or provide service to, the Employer for
any reason before all of the Stock Units vest, any unvested Stock Units shall
automatically terminate and shall be forfeited as of the date of the
Participant’s termination of employment or service. No payment shall be made
with respect to any unvested Stock Units that terminate as described in this
Section 4.

5. Payment of Stock Units and Tax Withholding.

(a) If and when the Stock Units vest, the Company shall issue to the Participant
one share of Company Stock for each vested Stock Unit, or an amount of cash
equal to the value of a share of Company Stock for each vested Stock Unit, or a
combination of the foregoing, subject to applicable tax withholding obligations.
Subject to Sections 5(b) and 13 below, payment shall be made within 30 days
after the first to occur of (i) the Participant’s termination of employment or
service with the Employer on account of Retirement (to the extent the Stock
Units vest on Retirement); and (ii) the applicable Vesting Date.

 

2



--------------------------------------------------------------------------------

(b) All obligations of the Company under this Agreement shall be subject to the
rights of the Employer as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. At such time as the Committee may
determine in its discretion under the Plan, at the time of payment in accordance
with Section 5(a) above, or if applicable, at the time the Stock Units vest, the
number of shares issued to the Participant shall be reduced by a number of
shares of Company Stock with a Fair Market Value (measured as of the Vesting
Date) equal to an amount of the FICA, federal income, state, local and other tax
liabilities required by law to be withheld with respect to the payment of the
Stock Units. To the extent not withheld in accordance with the immediately
preceding sentence, the Participant shall be required to pay to the Employer, or
make other arrangements satisfactory to the Employer to provide for the payment
of, any federal, state, local or other taxes that the Employer is required to
withhold with respect to the Stock Units.

(c) The obligation of the Company to deliver Company Stock shall also be subject
to the condition that if at any time the Board shall determine in its discretion
that the listing, registration or qualification of the shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of shares, the shares may not
be issued in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board. The issuance of shares, if any, to the Participant
pursuant to this Agreement is subject to any applicable taxes and other laws or
regulations of the United States or of any state, municipality or other country
having jurisdiction thereof.

6. No Stockholder Rights; Dividend Equivalents. Neither the Participant, nor any
person entitled to receive payment in the event of the Participant’s death,
shall have any of the rights and privileges of a stockholder with respect to
shares of Company Stock, including voting or dividend rights, until certificates
for shares have been issued upon payment of Stock Units. The Participant
acknowledges that no election under Section 83(b) of the Code is available with
respect to Stock Units. Notwithstanding the foregoing, the Committee may grant
to the Participant Dividend Equivalents on the shares underlying the Stock Units
prior to the Vesting Date, which shall be credited to the Stock Unit account for
the Participant and will be paid or distributed in in accordance with this
Agreement and the Plan.

7. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and payment of the
Stock Units are subject to the provisions of the Plan and to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (a) rights and obligations with respect
to withholding taxes, (b) the registration, qualification or listing of the
shares of Company Stock, (c) changes in capitalization of the Company and
(d) other requirements of applicable law. The Committee shall have the authority
to interpret and construe the Stock Units pursuant to the terms of the Plan, and
its decisions shall be conclusive as to any questions arising hereunder.

8. No Employment or Other Rights. The grant of the Stock Units shall not confer
upon the Participant any right to be retained by or in the employ or service of
any Employer and shall not interfere in any way with the right of any Employer
to terminate the Participant’s employment or service at any time. The right of
any Employer to terminate at will the Participant’s employment or service at any
time for any reason is specifically reserved.

 

3



--------------------------------------------------------------------------------

9. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Participant under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Participant, by will or by the laws of descent
and distribution. In the event of any attempt by the Participant to alienate,
assign, pledge, hypothecate, or otherwise dispose of the Stock Units or any
right hereunder, except as provided for in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Stock Units by notice
to the Participant, and the Stock Units and all rights hereunder shall thereupon
become null and void. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates. This Agreement may be assigned by the Company
without the Participant’s consent.

10. Applicable Law; Jurisdiction. The validity, construction, interpretation and
effect of this Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the conflicts of
laws provisions thereof. Any action arising out of, or relating to, any of the
provisions of this Agreement shall be brought only in the United States District
Court for the District of Maine, or if such court does not have jurisdiction or
will not accept jurisdiction, in any court of general jurisdiction in Portland,
Maine, and the jurisdiction of such court in any such proceeding shall be
exclusive. Notwithstanding the foregoing sentence, on and after the date a
Participant receives shares of Company Stock hereunder, the Participant will be
subject to the jurisdiction provision set forth in the Company’s bylaws.

11. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the corporate
headquarters of the Company, and any notice to the Participant shall be
addressed to such Participant at the current address shown on the payroll of the
Employer. Any notice shall be delivered by hand, or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service or by the postal authority of the country in which the Participant
resides or to an internationally recognized expedited mail courier.

12. Recoupment Policy. The Participant agrees that, subject to the requirements
of applicable law, the Stock Units, and the right to receive and retain any
Company Stock or cash payments covered by this Agreement, shall be subject to
rescission, cancellation or recoupment, in whole or part, if and to the extent
so provided under any “clawback” or similar policy of the Company in effect on
the Date of Grant or that may be established thereafter.

13. Application of Section 409A of the Code. This Agreement is intended to be
exempt from or otherwise comply with the provisions of Section 409A of the Code.
Notwithstanding the foregoing, if the Stock Units constitute “deferred
compensation” under Section 409A of the Code and the Stock Units become vested
and settled upon the Participant’s termination of employment,

 

4



--------------------------------------------------------------------------------

payment with respect to the Stock Units shall be delayed for a period of six
months after the Participant’s termination of employment if the Participant is a
“specified employee” as defined under Section 409A of the Code and if required
pursuant to Section 409A of the Code. If payment is delayed, the Stock Units
shall be settled and paid within thirty (30) days after the date that is six
(6) months following the Participant’s termination of employment. Payments with
respect to the Stock Units may only be paid in a manner and upon an event
permitted by Section 409A of the Code, and each payment under the Stock Units
shall be treated as a separate payment, and the right to a series of installment
payments under the Stock Units shall be treated as a right to a series of
separate payments. In no event shall the Participant, directly or indirectly,
designate the calendar year of payment. The Company may change or modify the
terms of this Agreement without the Participant’s consent or signature if the
Company determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder.
Notwithstanding the previous sentence, the Company may also amend the Plan or
this Agreement or revoke the Stock Units to the extent permitted by the Plan.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Participant has executed this Agreement,
effective as of the Date of Grant.

 

COVETRUS, INC.

 

Name: Title:

I hereby accept the award of Stock Units described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement. I hereby agree
that all decisions and determinations of the Committee with respect to the Stock
Units shall be final and binding.

 

 

    

 

Date                     Participant

 

6